court must make when determining a spousal support award, including
                the financial condition of each spouse, income and earning capacity of each
                spouse, and the contribution of either spouse as homemaker). This court
                will affirm a spousal support award if it is supported by substantial
                evidence.   Devries v. Gallio, 128 Nev.    , 290 P.3d 260, 263 (2012)
                (defining substantial evidence as "that which a sensible person may
                accept as adequate to sustain a judgment." (quoting Williams v. Williams,
                120 Nev. 559, 566, 97 P.3d 1124, 1129 (2004))).
                            In awarding spousal support, the district court found that
                respondent is originally from Peru and was trained there as an attorney.
                After marrying appellant and moving to the United States, respondent
                had two children and began working part-time for Deseret Industries
                making $1,215 per month and earning an additional $300 per month from
                babysitting. Respondent's ability to speak English is limited, and she is
                not licensed as an attorney in Nevada. As for appellant's income, the
                district court found that he owned a successful business. While the
                district court found that it was unable to determine appellant's "true"
                income because he kept insufficient business records, the court considered
                expert testimony introduced by respondent concerning appellant's income
                and revenue from his business. The record as a whole demonstrates that
                the district court considered the relevant factors and did not abuse its
                discretion in awarding spousal support.'


                       lAppellant requested a transcript of the evidentiary hearing, but
                failed to serve the court reporter, or pay for the transcripts. NRAP
                9(a)(3)(3), (4). Appellant has the burden of providing this court with an
                adequate appellate record, see Carson Ready Mix, Inc. v. First Nat'l Bank
                of Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981), and any evidence not
                                                                continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                             Next, appellant contends that the district court allowed
                 respondent to submit several late filings. Appellant fails to identify how
                 he was prejudiced or harmed by any late filings, nor does he request any
                 relief. Thus, any error was harmless and does not warrant reversal.
                 NRCP 61; Wyeth v. Rowatt,     126 Nev. „ 244 P.3d 765, 778 (2010)
                 (stating that an error that does not affect a party's substantial rights does
                 not warrant reversal).
                             Finally, appellant contends that the district court abused its
                 discretion in awarding respondent $20,000 in attorney fees in addition to
                 the attorney fees previously awarded and that the award was not
                 reasonable under Brunzell v. Golden Gate National Bank, 85 Nev. 345,
                 349-50, 455 P.2d 31, 33 (1969). Having reviewed the record, we conclude
                 that the district court was presented with sufficient evidence and
                 arguments relating to the amount of attorney fees and the Brunzell factors
                 to make its determination and that the district court referred to Brunzell
                 in the decree. Additionally, the record demonstrates that respondent's
                 attorney was an able advocate, the work was difficult, the result was
                 favorable to respondent, and counsel provided respondent with a
                 significant amount of services. The record also demonstrates a disparity
                 of income between the parties.     See NRS 125.150(3) (giving the district
                 court authority to grant attorney fees in divorce proceedings); Miller v.
                 Wilfong, 121 Nev. 619, 624-25, 119 P.3d 727, 731 (2005) (finding attorney

                  . . continued

                 provided in the record on appeal is presumed to support the district court's
                 decision. Cuzze v. Univ. & Cmty. Coll. Sys. of Nev., 123 Nev. 598, 603, 172
                 P.3d 131, 135 (2007).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                  fee awards reasonable when the record supported the Brunzell factors and
                  the district court found an income disparity); Wright v. Osburn, 114 Nev.
                  1367, 1370, 970 P.2d 1071, 1073 (1998) (finding disparity of income a
                  factor of consideration when awarding attorney fees). Thus, the district
                  court's award of attorney fees was reasonable and not an abuse of
                  discretion.
                                For the reasons stated above, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                                . ering
                                                               Pp


                                                               --ranitatists,v„„es.ant., J.
                                                               Parraguirre


                                                                                         J.
                                                               Saitta


                  cc:   Chief Judge, The Eighth Judicial District Court
                        Hon. Jack B. Ames, Senior Judge
                        Michael Tieman
                        Radford J. Smith, Chtd.
                        Eighth District Court Clerk




                           the extent appellant challenges the district court's refusal to
                        2 To
                  modify the spousal support award, based on a change in income after this
                  appeal was filed, that issue is not properly before this court.



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    OD